 Case 3:18-cv-01322-KAD Document 308-37 Filed 09/29/20 Page 1 of 9




Plaintiff Exhibit MM
     Case 3:18-cv-01322-KAD Document 308-37 Filed 09/29/20 Page 2 of 9
                             **CONFIDENTIAL**
                                                                            1

 1                    UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF CONNECTICUT
 2

 3        JANE DOE

 4        VS.                                 3:18-cv-01322-KAD

 5       TOWN OF GREENWICH, ET AL.
      ___________________________________________________
 6
                             SUPERIOR COURT
 7                   COMPLEX LITIGATION AT WATERBURY

 8        JANE DOE, JOHN DOE, and
          MARY DOE,
 9
          VS.                                  X06 UWY-CV18-5024973-S
10
          BRUNSWICK SCHOOL, INC.
11
      _____________________________________________________
12

13                           **CONFIDENTIAL**

14           Videoptaped deposition of                         , taken in

15    accordance with the Connecticut Practice Book at

16    2 Greenwich Office Park, Suite 300, Greenwich,

17    Connecticut, before Deborah Gentile, RPR, a Registered

18    Professional Reporter and Notary Public, in and for

19    the State of Connecticut on July 16, 2019, at

20    1:30 p.m.

21                       DEBORAH GENTILE, RPR
                 DEL VECCHIO REPORTING SERVICES, LLC
22                 PROFESSIONAL SHORTHAND REPORTERS
                           117 RANDI DRIVE
23                    MADISON, CONNECTICUT 06443
                             203.245.9583
24        Hartford             New Haven            Stamford

25

                           Del Vecchio Reporting
                               203-245-9583
     Case 3:18-cv-01322-KAD Document 308-37 Filed 09/29/20 Page 3 of 9
                             **CONFIDENTIAL**
                                                                         19

 1    introduce themselves.

 2                 MS. BRAXTON:      Meredith Braxton for the

 3    plaintiff, Jane Doe, and the plaintiffs in the state

 4    case, Jane Doe, John Doe, and Mary Doe.

 5                 MS. SLIPPEN:      Jessica Slippen in the federal

 6    court action for the Town of Greenwich and Detectives

 7    Reeves and Rondini.

 8                 MS. WADLER:      Abby Wadler, assistant town

 9    attorney, for the Town of Greenwich in the federal

10    action.

11                 MR. SCONZO:      James Sconzo for the Brunswick

12    School in the state court action.

13                 MR. NOLIN:     Peter Nolin of Carmody Torrance

14    Sandak and Hennessey, representing the deponent,

15                     .

16                 VIDEOGRAPHER:      You may swear in the witness.

17

18                                  , having first been duly sworn,

19    was deposed and testified as follows:

20

21                 COURT REPORTER:       Please state your name and

22    address for the record.

23                 THE WITNESS:                       ,                  ,

24                                        .

25

                           Del Vecchio Reporting
                               203-245-9583
     Case 3:18-cv-01322-KAD Document 308-37 Filed 09/29/20 Page 4 of 9
                             **CONFIDENTIAL**
                                                                         78

 1           A     No, I think it was just him telling me,

 2    like, okay, like, this is your state- -- I don't know.

 3    I'm sorry.

 4           Q     Did he suggest to you what you should say in

 5    your statement?

 6           A     That's a possibility, but again I don't

 7    remember.

 8           Q     Did he ask you to tell you what you were

 9    going -- tell him what you were going to say in your

10    statement?

11           A     Again, that's a possibility but I do not

12    remember.

13           Q     Do you know who Detective Krystie Rondini

14    is?

15           A     Yeah, her name sounds familiar.           I think so.

16                 Yeah, that's you, right?

17           Q     She's sitting at this table?

18           A     Yeah, okay.      Sorry.

19           Q     That's okay.      What was your first contact

20    with Detective Rondini?

21           A     When I came to the Greenwich Police

22    Department, I believe it was a Thursday, Thursday I

23    gave my statement.        And she was the one who was there.

24    And my mom was also there when I gave my statement.

25           Q     Okay.    When you -- and you wrote out your

                           Del Vecchio Reporting
                               203-245-9583
     Case 3:18-cv-01322-KAD Document 308-37 Filed 09/29/20 Page 5 of 9
                              **CONFIDENTIAL**
                                                                         79

 1    statement, correct?

 2           A     Yes.

 3           Q     Okay.     And did -- when you wrote out your

 4    statement, were you working from notes of any kind?

 5           A     What do you mean?       Did I have --

 6           Q     Did you have notes about what you were going

 7    to say?

 8           A     No, not that I remember.

 9           Q     Okay.     When you were writing up your

10    statement -- when you were at the police station, did

11    Detective Rondini ask you any questions?

12           A     She might have but I -- again, I don't

13    really remember.        We definitely had a conversation

14    before I wrote my statement, like, I talked to her,

15    but it was pretty basic stuff.           Like, this is what

16    you're going to do, here you go, initial that if you

17    mark it out.

18           Q     So it's, like, instructions --

19           A     Yeah.

20           Q     -- about giving your statement?

21           A     Uh-huh.

22           Q     Okay.     Did she ask you anything about the

23    content of your statement?

24           A     Not that I remember, no.

25           Q     Okay.     And just to be clear, you -- you were

                           Del Vecchio Reporting
                               203-245-9583
     Case 3:18-cv-01322-KAD Document 308-37 Filed 09/29/20 Page 6 of 9
                                 **CONFIDENTIAL**
                                                                               80

 1    not at the party, and you did not witness anything

 2    firsthand at party --

 3            A       Yes.

 4            Q       -- correct?

 5            A       Correct.

 6            Q       Okay.     Let me mark the -- mark that.

 7                    (Exhibit              4 was marked for I.D.)

 8    BY MS. BRAXTON

 9            Q       Is this the statement that you made to the

10    Greenwich Police Department?

11            A       Yes.

12            Q       Okay.     And is this your handwriting?

13            A       Yes, it is.

14            Q       Okay.     And at the bottom of the page, is

15    that your signature?

16            A       Yes.

17            Q       Okay.     And did you give it on November 3rd,

18    2016?

19            A       Yes.

20            Q       Okay.     Do you want to read it before I ask

21    you some questions about it?

22            A       Sure.     I could reread it.

23            Q       Okay.     Okay.   You state here that              and

24                were in the bathroom because he was throwing up?

25            A       Uh-huh.

                              Del Vecchio Reporting
                                  203-245-9583
     Case 3:18-cv-01322-KAD Document 308-37 Filed 09/29/20 Page 7 of 9
                                 **CONFIDENTIAL**
                                                                          81

 1           Q     And who told you he was throwing up?

 2           A             .

 3           Q     Did anyone else tell you he was throwing up?

 4           A     Not to my knowledge, no.

 5           Q     Did             tell you anything about what

 6    happened in that bathroom?

 7           A     He might have, but I don't remember any

 8    specific conversation.

 9           Q     And then you say here, "to my knowledge,

10    both of them had been drinking."

11           A     Yes.

12           Q     What is that knowledge based on?

13           A     Just what people were saying.           Like, people

14    at the party were talking about, like, no one specific

15    said, "Oh, they were drinking."            Just from...

16           Q     So it's from what you heard from --

17           A     Yeah.

18           Q     -- from whom?

19           A     Just from people.         Just from friends.      I

20    don't know who.           Friends.   People who were there.

21    People talk.        It's kind of what you hear.

22           Q     Okay.        So when you said "to my knowledge,"

23    you actually didn't have any knowledge, correct?

24           A     Sure.        Yes.

25           Q     And I'm just wondering why -- since you put

                               Del Vecchio Reporting
                                   203-245-9583
     Case 3:18-cv-01322-KAD Document 308-37 Filed 09/29/20 Page 8 of 9
                                **CONFIDENTIAL**
                                                                          82

 1    in this stuff -- when we go back to Exhibit 3.

 2            A      Uh-huh.

 3            Q      So you were told by               that after she

 4    talked to              , he was crying?

 5            A      Yeah.

 6            Q      So why didn't you put that in this

 7    statement?

 8            A      I just guess I -- I guess I just didn't

 9    remember this conversation.              I -- I mean, at the time

10    this is all I had said -- to say and that's what I

11    said.       And that was...

12            Q      Well, this conversation as in Exhibit 3 --

13            A      Yeah.

14            Q      -- was just two days later, correct?

15            A      Yes.     Correct.

16            Q      And it was a follow-up, correct?

17            A      Yes.

18            Q      Okay.     So you didn't remember it?

19            A      I assume so.        No.   I did not.   If I didn't

20    mention it in here.

21            Q      So it's possible that your recollection of

22    the entire conversation with                    was defective then?

23                   MS. SLIPPEN:        Objection.

24                   MR. NOLIN:     Objection.

25                   MR. SCONZO:     Objection.

                              Del Vecchio Reporting
                                  203-245-9583
     Case 3:18-cv-01322-KAD Document 308-37 Filed 09/29/20 Page 9 of 9
                              **CONFIDENTIAL**
                                                                         83

 1                 MS. WADLER:      This is --

 2                 MR. SCONZO:      Objection.

 3                 THE WITNESS:      Yeah, I mean, it was a few

 4    months later.        Anyone would -- anyone could forget

 5    things.     It happened four months later.           Sure.    People

 6    don't remember things they did two weeks ago.

 7                 MS. BRAXTON:      This is what happens to me.         I

 8    lose documents.

 9                 Can you mark this, please.

10                 (Exhibit               5 was marked for I.D.)

11    BY MS. BRAXTON

12           Q     So do you recall -- this is a text message.

13           A     Uh-huh.

14           Q     Do you recall whether you received this text

15    message?

16           A     It says I did, so I assume I did.            Yeah.

17           Q     Okay.     And do you remember receiving it?

18           A     Yeah.     I believe so.     It's a pretty long

19    message.

20           Q     Okay.     And why didn't you mention this

21    communication in your statement?

22           A     I just -- honestly, I just don't think I

23    remember this communication, and I didn't think it was

24    like -- I didn't think it was important.              It was --

25    just seemed like a text.

                            Del Vecchio Reporting
                                203-245-9583
